Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 06/09/2022.
Reply to Applicant’s arguments
3. Applicants arguments and claim amendments filed with the office on 06/09/2022 were fully considered. Examiner respectfully disagrees and maintains that, Regarding applicant’s arguments with respect to High voltage electrodes 28, Zaengl et al teaches, The support construction of the bar-core choke 29 consists of support plates 20, held together by means of a central bolt and with nuts. The mounting plate 17 is held within a support cylinder 21. The connections of coils 16 are identified by numeral 22. The support cylinder 21 is held at both ends within an electrically insulating bearing construction 24. This bearing construction 24 also holds a membrane 26. Above this bearing construction 24, there is a separating plate 27 holding an annular high-voltage electrode 28 which is designed in such a manner that the magnetic field of the choke does not cause great current losses. An oil chamber of the bar-core choke 29 is designated by numeral 30. The high-voltage electrodes 18, 28, as well as the disc 25 are made of common metallized transformer board (by the firm of Weidmann AG, CH-8640 Rapperswil). The support plates are in contact with each of the related high-voltage electrodes 18 by means of galvanic connections 22b (lines 18-36, column 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-5, 7-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaengl et al (US 4338561 A) and in view of George et al (US 1811466 A).
Regarding independent claim 1, Zaengl et al (US 4338561 A) teaches, A choke (element 4, figure 1-3) for carrying out high-voltage tests (lines 35-36, column 3), the choke comprising: a housing (chamber 30, figure 7); a coil arranged in an interior of the housing (choke 29 consists of 
    PNG
    media_image1.png
    508
    338
    media_image1.png
    Greyscale
coils 16, figure 7); at least one electrically conductive component (element 18, figure 7) arranged between the coil and the housing (figure 7), the at least one electrically conductive component comprising a field control electrode (the High-voltage electrodes 18 shield the coils 16 (lines 16-17, column 6), a flux guide configured to guide a magnetic flux that is configured to be generated by the coil (The support construction of the bar-core choke 29 consists of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
support plates 20, held together by means of a central bolt and with nuts. The mounting plate 17 is held within a support cylinder 21. The connections of coils 16 are identified by numeral 22. The support cylinder 21 is held at both ends within an electrically insulating bearing construction 24. This bearing construction 24 also holds a membrane 26. Above this bearing construction 24, there is a separating plate 27 holding an annular high-voltage electrode 28 which is designed in such a manner that the magnetic field of the choke does not cause great current losses. An oil chamber of the bar-core choke 29 is designated by numeral 30. The high-voltage electrodes 18, 28, as well as the disc 25 are made of common metallized transformer board (by the firm of Weidmann AG, CH-8640 Rapperswil). The support plates are in contact with each of the related high-voltage electrodes 18 by means of galvanic connections 22b (lines 18-36, column 6).
Zaengl et al fails to explicitly teach, wherein the flux guide: comprises a ferromagnetic material; and is arranged between the coil and the at least one electrically conductive component in such a way that the magnetic flux that is configured to be generated by the coil is guided past the electrically conductive component.
George et al (US 1811466 A) teaches, current-limiting reactors of the oil-immersed type and particularly to means for shielding the containing vessel from the stray or leakage magnetic flux.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
George et al further teaches, a housing (container 5, figure 1); a coil (winding 11, figures 1 and 2) arranged in an interior of the housing (container 5); a flux guide (magnetic shield 15, figures 1, 2 and 3) configured to guide a magnetic flux that is configured to be generated by the coil (winding 11), wherein the flux guide (magnetic shield 15): comprises a ferromagnetic material (lines 1-5 and lines 37-42: iron with high permeability, page 2); and is arranged between the coil (winding 11) and the at least one electrically conductive component (welded frame parts 25 which are therefore made of metal and have an electrical conductivity, figures 1, 2 and 3) in such a way that the magnetic flux that is configured to be generated by the coil is guided past the electrically conductive component (element 25).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Zaengl et al by providing a magnetic shield as taught by George et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the providing a path of high permeability for shunting the lines of magnetic force away from the walls of the tank, as taught by George et al (lines 26-28, column 1).

Regarding dependent claim 2, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
George et al further teaches, wherein the housing consists at least in part of an electrically conductive material and the flux guide is so arranged that it screens the electrically conductive material of the housing from a magnetic flux able to be generated by means of the coil (lines 25-34, column 1; lines 1-5, lines 37-42, column 2).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Zaengl et al by providing a magnetic shield as taught by George et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the providing a path of high permeability for shunting the lines of magnetic force away from the walls of the tank, as taught by George et al (lines 26-28, column 1).

Regarding dependent claim 3, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
George et al further teaches, wherein the flux guide comprises a cylindrical component which at least partly radially surrounds the coil (magnetic shield 15 surrounds the coil, figures 1-3).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Zaengl et al by providing a magnetic shield as taught by George et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the providing a path of high permeability for shunting the lines of magnetic force away from the walls of the tank, as taught by George et al (lines 26-28, column 1).

Regarding dependent claim 4, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
George et al further teaches, wherein the flux guide comprises at least two segments which are arranged to be distributed radially around the coil and which extend along the coil (groups of iron sheets 16 distributed over the circumference of the coil, lines 1-14, page 2; figures 1 and 2).
Regarding dependent claim 5, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the flux guide is electrically and mechanically connected with the coil (lines 3-7, lines 18-36, column 6; lines 12-16, column 7, figure 8).

Regarding dependent claim 7, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the electrically conductive component is arranged between the flux guide and the housing (figure 7).

Regarding dependent claim 8, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
George et al (US 1811466 A) et al further teaches, wherein the coil is an air coil (lines 81-84, page 1).

Regarding dependent claim 9, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the choke comprises a suspension, which carries the coil, and the flux guide comprises an inner component arranged in an interior of the suspension (figures 7 and 8, lines 14-30, column 6).

Regarding dependent claim 11, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the choke comprises at least one further coil, which is connected in series with the coil (figure 2).

Regarding dependent claim 12, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the choke comprises at least one high-voltage terminal for electrical contacting of the coil (high voltage electrodes 18 and 28 and galvanic connections figure 7, lines 31-36, column 6).

Regarding dependent claim 13, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, wherein the choke is a choke with fixed inductance (lines 36-42, column 5).

Regarding dependent claim 14, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Zaengl et al further teaches, A test arrangement for carrying out high-voltage tests on a test piece, wherein the test arrangement comprises one or more chokes connected in series (4a. 4b; figure 2) or parallel (4a, 4b, 4c, 4d, figure 3), wherein at least one of the chokes is constructed in accordance with claim 1 (figure 1-3, lines 1-45).
Regarding dependent claim 15, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 14.
Zaengl et al further teaches, wherein the test arrangement comprises a feed source (converter 2, figures 1-3), which is connectible with the one or more chokes (element 4) and the test piece (element 5) to form a resonance circuit (figures 1-3).

Regarding dependent claim 16, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 7.
Zaengl et al further teaches, wherein the electrically conductive component is arranged radially between the flux guide and the housing (high voltage electrodes 18, figure 7, and lines 31-36, column 6).
5. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaengl et al (US 4338561 A), George et al (US 1811466 A) and in further view of Willem Smit (GB 1005120).
Regarding dependent claim 10, Zaengl et al (US 4338561 A) and George et al (US 1811466 A) teach the choke according to claim 1.
Willem Smit (GB 1005120) further teaches, wherein the flux guide comprises at least one end component which is arranged at a face end of the coil and is oriented perpendicularly to a winding axis of the coil (lines 27-47, figures 1 and 2).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Zaengl et al and George et al by providing a magnetic shield positioned at the end faces as well as the circumferential surface of the coils as taught by Willem Smit.
One of the ordinary skill in the art would have been motivated to make such a modification such that the providing a path of high permeability for shunting the lines of magnetic force away from the circumferential surface and end faces of the winding, as taught by Willem Smit (lines 27-47, page 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858